Earl Warren: -- 61, C. Lee Buxton, Appellant, versus Abraham (Inaudible)
Felix Frankfurter: Before you proceed, I'll ask you a few questions about the nature of these prosecutions in Connecticut. Has there been any prosecution brought that led to a conviction or led to a trial so far as you know?
Raymond J. Cannon: The only -- that I recall is State versus Nelson, Your Honor.
Felix Frankfurter: But Nelson wasn't a trial. That's (Voice Overlap)
Raymond J. Cannon: No, there was -- there has -- there has been no trial.
Felix Frankfurter: There's had been no trial. So far as you know there's been none under this statute in Connecticut.
Raymond J. Cannon: That's correct, Your Honor.
Felix Frankfurter: Can a doctor be prosecuted for aiding and abetting. Can a doctor to be prosecuted for aiding and abetting unless there's been a crime committed by somebody who used or to seem to be offensive materials design and that the aider and abettor was without a being a principal.
Raymond J. Cannon: That is probably true, Your Honor. In the case of State versus Nelson, there was an actual test case which they invited me for which there was no trial.
Felix Frankfurter: Well, this case merely means that there's an allegation and an information.
Raymond J. Cannon: That's correct.
Felix Frankfurter: As long as you got a piece of paper and pencil, you can write anything on the piece of paper. What I want to know is there ever a prosecution under this legislation --
Raymond J. Cannon: No, Your Honor.
Felix Frankfurter: To examine it, that led to a trial, not in a trial. Could there be a prosecution of a doctor unless there's a crime for use?
Raymond J. Cannon: Well, I'll have to confess, Your Honor, we do not. Our office has no jurisdiction in criminal matters in Connecticut. It is handled by the office of the district attorney.
Felix Frankfurter: But you're representing -- you're representing the State here and I just want to know what takes place under this law or can take place under this law, or what has taken place under this law, or what could take place under this law.
Raymond J. Cannon: Well, I'm not completely familiar with that, Your Honor.
Felix Frankfurter: Could there be a prosecution under the use statute unless somebody proved the use?
Raymond J. Cannon: I think that's correct, it still have to be used.
Felix Frankfurter: In the Connecticut, can a husband be called to testify against the wife or vice versa?
Raymond J. Cannon: No, Your Honor, except for criminal matters.
Felix Frankfurter: But as we talk about a theoretical thing here.
Raymond J. Cannon: It is to a large extend academic.
Felix Frankfurter: But to what extent is it?
Raymond J. Cannon: Well, it's on the books and statutes and it has a deterring effect so far as the regulations of the moral power of the people in the State of Connecticut. There are --
Felix Frankfurter: How do you know that? How do you know that?
Raymond J. Cannon: Well, I do not know. As a fact, I assume that's the purpose of the statute. It's what the -- our Supreme Court said with the purpose of the statute when their opinion of State versus Nelson.
Felix Frankfurter: Is the birth control -- is the birth rate in Connecticut appreciably higher than any other State in the union? States where there are low birth control legislation?
Raymond J. Cannon: At a per capita basis, I do not know that, Your Honor.If I may address myself to the question of Justice Frankfurter profound last evening is, “What's -- what is the place of free speech in the hierarchy of freedom?” I would say free speech is probably the chief element of liberty, when the Government has been upon invading personal liberty, the first thing they attack is free speech and furthermore free speech is aid in protecting the other elements of liberty. If I may proceed, I like to comment a little upon the facts. First of all in the Poe case, that is a tragic situation. Of course, Mrs. Poe had three children, each of which died shortly after birth and/or complications. And their allegations (Inaudible) pregnancy would be just probably disturbing mentally and physically to the health of the parents. The Jane Doe case, it is alleged that Mrs. Doe was admitted to the high court -- to the hospital in New Haven with a hypertension cardiovascular disease accompanied with pregnancy. Three days later, January 28, 1957, she had a cerebral hemorrhage which resulted in a right hemiplegia and (Inaudible) of the right side and right paralysis of the right leg and right arm and residual kidney damage, mild impairment of speech and emotional instability. It's interesting to note that in this particular case, the husband is not a party to this action. Why he was omitted, I do not know. But Mr. Doe does not claim the invasion of any constitutional rights. It would seem to me under these conditions that he probably recognizes the unfortunate situation with which he is burdened and has assumed to stand by his wife in accordance with the vow he took at marriage, “For better or for worst or in sickness and health. As a matter of fact, in their briefs, I find very little argument which the appellants devote to these particular unfortunate individuals. The chief claim of (Inaudible) constitutional in these statutes is that the statute forbids the use of artificial means of contraception and try to (Inaudible) which they claim the majority of the people. They say -- they claim that modern thinking has changed and that as a result of this, the statute is now unconstitutional. They do not in fact practice now the statute as of its passage. There's no claim, as I understand it, it is void ab initio.But to be unconstitutional, it seems to me, that means as if a statute where never written in the first place. It's also argued in their brief, in their substantial portions to their brief devoted to the problem of population explosion. I submit that these issues are not a proper test to determine whether or not the Connecticut statute is in fact constitutional by their very arguments and by the fact that they site various religious beliefs. It seems to me that they concede by these facts that it is a moral problem.
Speaker: Problem? Now, can I ask you question? Could Connecticut constitutionally pass a law prohibiting (Inaudible)
Raymond J. Cannon: No, Your Honor. (Inaudible) say no.
Speaker: (Inaudible) to members of the -- the Catholic faith and the Orthodox Jewish religion, which the claimants say that they uphold artificial means of birth control?
Raymond J. Cannon: I would like to point out to the Court the report in which this period in the paper under Associated Press of last week, February 24, 1961 where the National Church Council endorsed birth control at their meeting in Syracuse. This is the quotation or from the news, “The council represents 35 Protestant and Orthodox denominations with 40 million members but Orthodox delegates formally abstain from the action. Their church traditionally condones only sexual abstinence to regulate birth. I site that -- may I please the Court, not necessarily to rebut the claim but to point out that there is a controversy in this field and there was various loops and segments of the population believe one thing and others believe another. And when a statute (Inaudible) enacted by the state legislature, then I -- we submit that it is part of legislature to resolve the question of -- now, in addition to the present ligation, there also other cases pending in the State of Connecticut attacking the statute. I cite these -- the primary proponent of this -- this final attack on the Connecticut statute, and my opinion is the (Inaudible) We have the case Tileston versus Ullman which was mentioned in the brief but wasn't (Inaudible) at that time and since it's been argued in the Supreme Court and the Supreme Court upheld the demurer which was filed. That case represented a situation where according to the allegations, Mr. and Mrs. (Inaudible) were 21 years of -- 21 years -- and her husband is 23 years old. They were of age and they were both (Inaudible) In 1959, they consulted a physician to obtain information if medical service is the best safest method for the prevention of conception. They were married (Inaudible) and they would find an effort to adjust themselves spiritually, physically before becoming a parent then to acquire sufficient economic means, so if there's any children were born, they might bring them up in optimum care, attention and devotion. The Supreme Court of (Inaudible) said we find nothing in the concept alleged by the plaintiffs on the factor side in the complain in connection there which -- therewith which would warrant a conclusion that the right (Inaudible) situation of the plaintiff have not already have been previously determined by the decisions of this Court. There are -- in addition to those two cases -- or that case, there are two other cases pending in the Superior Court of Hartford County in which two ministers are claiming that the statute infringes the right of free speech. Those cases are on the docket and have not been tried with no demurer filed here because the Supreme Court never decided that particular issue on the cases which you were presented and they felt that the demurer was not the proper mode of procedure. But nevertheless, they're still pending in the Superior Court of New Haven and to that I might remark that (Inaudible) has been taken to this court in the Truax case which was filed very recently.
Earl Warren: Are you -- Are you suggesting, Mr. Cannon, that perhaps we ought to hold this case until your Supreme Court of Connecticut does make some law in this subject to deal with the fact that there have been no prosecutions and nobody or law in your Supreme Court which might limit this statute anyway that (Inaudible)
Raymond J. Cannon: No, Mr. Chief Justice, I do not go that far.I do not claim that it should be delayed until all the cases are determined. It would seem to me in the basis of the decisions of our Supreme Court in the cases Nelson and Tyler and also in the present cases that the matter is here and probably the issue should be decided by this Court as to whether or not the State has its right to enact this type of legislation. It is our respect that the use of artificial means of contraception (Inaudible)
Earl Warren: But I wondered why you are -- why you are reciting the number of cases that are -- are on file and also the fact that in some cases, they -- they (Inaudible) go to trial even though your Supreme Court has held in this case that the demurer lies.
Raymond J. Cannon: Well, the allegations in the complaints that are filed in New Haven made it very difficult to file a demurer. I'm going to say it's because of the claim of free speech as to how it would infringe upon a clergyman's right to free speech. If this is a medical problem, which these appellants claim it is, and they have cited the various medical authority for that purpose, then obviously a clergyman can't give medical advice and it wouldn't be an infringement of free speech. We do conceive that everyone has the right to argue against the law and speak against it and advocate its repeal or amendment. There is no question about that. Those arguments and the reasons are put forth in the political arena and not before the Court. That is our claim. Well, in brief, as it may please the Court, it is our claim of course that a state policy regarding the manner in which it controls the moral and social standards of people should be offset because it runs contrary to (Inaudible) of certain sociological and psychological or medical experts. A statute of this kind, if it's constitutional, we submit (Inaudible) because the State has exclusive jurisdictions over the morals of its people to legislate what is and what will not be a crime. For that, the statute being constitutional (Inaudible) until it's reversed or appealed or limited by legislation (Inaudible)
Speaker: The purpose of this statute with the respect to the morals of the people of Connecticut or what is its relationship to control or the -- or the uplifiting of the morals of the people?
Raymond J. Cannon: The Supreme Court in the Nelson case, as I recall, started from a case next to the Gardner case and they said that the purpose of the statute was to promote, restraint, based on the defense of the merits and (Inaudible)
Speaker: (Inaudible) the statute operates to inhibit an oral merit, doesn't it?
Raymond J. Cannon: No, Your Honor, I can't agree with that, if I may, because I don't think it inhibits a normal marriage. It recognizes what the responsibilities and obligations (Inaudible) bring about a situation where there is some danger to the -- the wife because of a pregnancy and then it seems to me that by virtue of the vow taken originally, that comes into play and perhaps (Inaudible) to that vow because we know that although divorce is tolerated, it's not promoted, it's not encouraged by the law and divorce is granted when there's no other situation to relieve a condition which the State (Inaudible) use of contraceptive.
Hugo L. Black: Does it necessarily (Inaudible) that the State and State of Connecticut has or use (Inaudible) other kinds of factors that are more characters that the State, as I understand it, by dealing with the problem short of this kind of a statute?
Raymond J. Cannon: As I understand your question correctly, Your Honor, it is question of whether to make it regulated in some other facts or still in use. Its traffic in artificial contraceptive is subject to regulation would seem to me would also be subject to regulations so far as (Inaudible) is concerned as well as advertising or promoting (Inaudible)
Speaker: (Inaudible) not that we agree that or --
Raymond J. Cannon: It started with the assumption rather that the statute is constitutional in operating in a proper field that the State has jurisdiction. (Inaudible) said that the meaning of such article would not violate a federal statute (Inaudible)
Speaker: It would seem to hold that or refer that by dicta which is a federal (Inaudible), what do you think would happen in Connecticut (Inaudible)
Raymond J. Cannon: I do not know (Inaudible)
Speaker: (Inaudible)
Raymond J. Cannon: I claim no, Your Honor, because we have statutes in Connecticut forbidding (Inaudible) The statute here is applied to married people though no one in Connecticut can (Inaudible) for any recognized legitimate purpose under the Connecticut statute (Inaudible)